                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

LOS LOBOS RENEWABLE POWER, LLC
and LIGHTNING DOCK GEOTHERMAL
HI-01, LLC,

                           Plaintiffs,
         v.                                                                      No. 2:15-cv-00547-MV-KRS

AMERICULTURE, INC., a New Mexico
for profit corporation and DAMON
SEAWRIGHT, Individually and as an
officer and director of AMERICULTURE
INC.,

                           Defendants.

         ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                           MOTION TO COMPEL

         THIS MATTER comes before the Court Defendants’ motion to compel discovery. (Doc.

92). 1 In the motion, Defendants claim Plaintiff Lightening Dock Geothermal H1-01, LLC

(“LDG”) failed to adequately answer eleven interrogatories and respond to one request for

production. LDG asserts Defendants’ motion is untimely and, alternatively, their responses,

other disclosures, and subsequent supplements complied with their obligations. (Doc. 99). The

Court has considered the parties’ submissions along with the record available. Having done so,

the Court GRANTS in part and DENIES in part Defendants’ motion.

I.       BACKGROUND

         LDG owns and operates a geothermal power generating project in Hidalgo County, New

Mexico. (Doc. 23, Am. Compl.). As part of the project, LDG developed a wellfield to generate

electricity comprised of, among other things, a federal lease of geothermal mineral rights and



1
 Defendants also moved to extend deadlines, but that motion appears to be moot in light of the parties’ later
agreement to extend deadlines, (see Doc. 100) and present posture of the case.
                                                                                                         Page 1 of 13
other entitlements to use real property for the purpose of facilitating the closed-loop system of

transporting water. (Id.). Defendants purchased the fee land overlying the federal lease to

operate a fish farm and sought to use LDG’s geothermal resources for its farm. (Id.). To that

end, the parties or predecessors, entered into a Joint Facility Operating Agreement (“JFOA”), to

define their respective rights and obligations to use the resources as well as the surface fee land.

(Id.). LDG claims Defendants have engaged in a course of conduct to impair LDG’s rights under

the agreement, subverting the power generating project. (Id.). LDG’s amended complaint, filed

on September 17, 2015 asserts breach of contract, breach of the covenant of good faith and fair

dealing, prima facie tort, tortious interference, and negligent misrepresentation. (Id.). LDG asks

for compensatory and punitive damages as well as indemnification, a declaratory judgement,

specific performance, and injunctive relief. (Id.).

        On June 26, 2019, Defendants propounded discovery to LDG. (Doc. 74). LDG initially

objected without responding. (Doc. 76). Counting the subparts to each question as separate

interrogatories, LDG insisted the total number exceeded the twenty-five interrogatory limit set

out in the Court’s scheduling order. (Doc. 77). Defendants disagreed and demanded LDG

answer, claiming each subpart was part of the question’s common theme and therefore not a

separate interrogatory. (Id.). Pursuant to the parties’ request, the Court held a status conference

on August 9, 2019 to give the parties informal guidance on the subparts. (Id.). The Court’s

guidance, without the benefit of briefing, was that Defendants’ interrogatories did not exceed the

limit. (Id.).

        On August 26, 2019, LDG served its answers and objections to Defendants’

interrogatories. (Doc. 78). Not satisfied with the answers to Interrogatories 4, 6, 7, 8, 9, 10, 11,

12, 14, 15, 16, and 17 as well as Request for Production 1, Defendants sent LDG a Rule 37 letter

dated October 9, 2019, demanding LDG fully respond by October 18, 2019. (Doc. 92-2).
                                                                                          Page 2 of 13
Although the correspondence contained a lengthy recitation of the deficiencies, the main thrust

was that LDG failed to answer all subparts and improperly characterized the questions as

“contention” interrogatories. (Id.). LDG responded to the Rule 37 letter on October 18, 2019.

(Doc. 92-3). LDG pointed out that, under the Local Rules, Defendants had accepted its

objections because they had not, within twenty-one days, filed a motion to compel or raised the

issues outlined it the Rule 37 letter. (Id.). Otherwise, LDG provided an equally lengthy

explanation of why its answers were sufficient. (Id.).

       Unable to resolve the dispute, Defendants moved to compel. (Doc. 92). The motion

consists of a statement of the dates, the standard for discovery, and a conclusion that “Certain of

the Plaintiff’s discovery answers were insufficient, evasive, incomplete, and have hindered

Defendants preparation of their case.” (Id.). Defendants declined to repeat each deficiency but

incorporated by reference their Rule 37 letter. (Id.) On November 19, 2019, LDG filed a

response in opposition (Doc. 99) to which, on December 16, 2019, Defendants replied. (Doc.

103). The matter is now before the Court.

II.    ANALYSIS

       A.      Timeliness

       Under Local Rule 26.6, “[a] party served with objections to [a discovery request] must

proceed under D.N.M.LR-Civ. 37.1 [for motions to compel] within twenty-one (21) days of

service of an objection[.]” D.N.M. LR-CIV. 26.6. The Local Rule warns that “[f]ailure to

proceed within this time period constitutes acceptance of the objection,” but gives the Court the

power sua sponte or upon motion for good cause shown to change the deadline. Id. A party’s

failure to file a motion to compel within the time frame itself warrants denying relief. See

Thymes v. Verizon Wireless, Inc., 2017 U.S. Dist. LEXIS 18657, at *2 (D.N.M. Feb. 9, 2017).



                                                                                         Page 3 of 13
       LDG’s timeliness argument has some appeal. After receiving guidance from the Court

on the subparts’ dispute, LDG served discovery responses on August 26, 2019 with the offending

objections. The instant motion came over two months later. Defendants did not file a motion to

extend the deadline and offered no reason in their moving papers for waiting until October 9,

2019 to their raise challenges via a Rule 37 letter to LDG’s discovery responses and October 31,

2019 to file a motion. LDG’s response suggests Defendants “seek to have the 21-day deadline

extended because they were attempting to resolve the discovery dispute through communication

with LDG’s counsel.” But the record before the Court does not demonstrate any action to

affirmatively extend the period. Even if communication with opposing counsel without Court

intervention were adequate to change the deadline, no such communication occurred within

twenty-one days after LDG served objections.

       LDG, however, ignores the portion of the Local Rule that would start the running of the

twenty-one-day period at a different date. Under Local Rule 26.6, a motion to compel must be

filed within twenty-one days “unless the response specifies that documents will be produced or

inspection allowed.” Under that circumstance, a motion to compel must “within twenty-one (21)

days after production or inspection of the documents.” Id. Each of the challenged responses

contains the phrase “Plaintiff will produce the exhibits it may use as a basis for its claims or at

trial as required by the Court’s Rule16(b) Scheduling Order.” Thus, the twenty-one-day period

begins to run from the date of production. Otherwise, Defendants could not know that LDG

produced all responsive materials.

       Contrary to Defendants’ statement, there is no explicit requirement in the Court’s

scheduling order that the parties produce exhibits they may use at trial. When trial is scheduled,

the Presiding Judge likely will set deadlines for the exchange of exhibits. Production of some or

all of these documents may be required as part of initial disclosures under Federal Rule of Civil
                                                                                           Page 4 of 13
Procedure 26 or, if requested, part of discovery. But the scheduling order does not mandate

production. Instead, it places limitations on discovery and sets deadlines for completing and

supplementing discovery. For example, the scheduling order, as extended, sets the termination

of discovery on January 31, 2020. (Docs. 72; 100). Further, the parties must supplement

discovery no later than thirty days after receipt of information requiring disclosure. (Id.). In

short, based on LDG’s discovery responses that it will produce additional information in

accordance with the scheduling order, the Court is unable to ascertain when the twenty-one-day

objection period starts. As a result, LDG’s timeliness argument fails.

       B.      Merits

       Alternatively, LDG argues that its discovery responses are adequate. For most requests,

LDG contends, it has supplemented in one of three ways: by providing additional information in

its (1) expert disclosures; (2) a first supplemental initial disclosures; (3) a second supplemental

initial disclosures. (Doc. 99). Defendants submit LDG’s responses remain “wholly inadequate”

despite any this additional information. (Doc. 103). The Court addresses each challenged

response in turn. As explained below, the Court largely agrees LDG has adequately responded

to Defendants’ discovery but directs LDG to supplement in general and more specific ways set

forth the below.

        LDG relies on its expert and supplemental initial disclosures to fully respond to

individual discovery requests but, from what the Court can discern, LDG’s actual responses to

Defendants’ first discovery contain no reference to these disclosures. LDG must therefore

supplement its responses to specifically reference responsive materials in the expert and

supplemental initial disclosures. See Fed. R. Civ. P. 33(d)(1) (allowing a party to reference

business records to answer and interrogatory but requiring “sufficient detail to enable the

interrogating party to locate and identify [the records] as readily as the responding party could”).
                                                                                          Page 5 of 13
Additionally, to the extent LDG has documents responsive to the challenged interrogatories and

has withheld them because it plans to produce the documents in accordance with the Rule 16

scheduling order, the Court directs LDG to supplement each answer separately to refer with

particularity to those documents that respond to the given interrogatory and produce the

documents as ordered below. Finally, LDG must supplement is response to Request for

Production 1 to ensure it has produced all responsive documents it may have withheld, or in the

event LDG relies on additional materials in supplementing answers to interrogatories as directed

below.

            1.      Interrogatory No. 4.

         Defendants argue that LDG’s expert report gives no specificity “whatsoever” as to

LDG’s damages’ calculation as requested in Interrogatory 4 and LDG otherwise does not

provide the information on damages that the initial-disclosure rule requires. (Doc. 103). But the

sufficiency of LDG’s initial disclosures is not before the Court, and it is not clear to the Court

that LDG is required to do more, save for being more claim specific. LDG’s answer identified

four categories of damages: (1) special damages; (2) expert and attorneys’ fees; (3) pre- and

post-judgment interest; and (4) punitive damages. (Doc. 92-1). For special damages and expert

and attorneys fees arising from LDG defending various bid protests, LDG provided its

methodology and stated a preliminary amount. (Id.).

         Defendants complain that LDG should have separately identified the economic impact of

each bid protest LDG claims gave rise to the special damages. (Doc. 103). Interrogatory 4,

however, does not ask for that type of itemization, (Doc. 92-1), and if Defendants believe initial

disclosures require this specificity, they should have filed the appropriate motion and cited legal

authority in support. While Defendants insist LDG did not produce documents that would

support an adequate damages calculation, the Court declines to scour the record in a futile effort
                                                                                          Page 6 of 13
to determine the veracity of this statement. If LDG indeed has not identified and produced

documents it will rely on to support its damages, LDG likely will be foreclosed from introducing

those documents at trial.

       Defendants’ real concern is not the adequacy of the damages’ calculation but LDG’s

ability to recover damages at all or within a given timeframe. In its reply, Defendants assert

“LDG . . . is seek[ing] to saddle Defendant with economic losses suffered by non-litigant and

corporate affiliates, or caused by internal development delays, faulty equipment, failed injection

wells, failed investments and loans, and liquidity challenges.” (Doc. 103). Moreover,

Defendants insist LDG is trying to recover damages “before becoming a party to the JFOA” and

when it “was unable, even with permits in hand and no protests, to even generate a profit.” (Id.)

These arguments are more suited to a motion for summary judgment on damages, not a motion

to compel.

       LDG has not, however, identified “by each respective claim made in Plaintiff’s First

Amended Complaint the amount of damages claimed[.]” (Doc. 92-1). LDG does not assert this

aspect of Interrogatory 4 is improper, and the Court will order LDG to provide a damages’

calculation for each claim separately.

             2.    Interrogatories Nos. 6, 7, and 9.

       Interrogatories 6, 7, and 9 are designed to get at what LDG believes prohibited

Defendants from developing competing geothermal power. (Doc. 92-1). To that end,

Interrogatory 6 asked LDG to provide the factual basis for its claim that Defendants “would not

engage in Power Use, or utilize the Geothermal Resources for doing so, or seek to generate

electricity from the Geothermal Resources for any purpose other than Non-Power Use.” (Id.).

Interrogatory 7 sought the factual basis for LDG’s contention that Defendants could not utilize

their state lease to develop geothermal power. (Id.). And Interrogatory 9 requested the basis for
                                                                                         Page 7 of 13
LDG’s averment that Defendants improperly drilled geothermal wells adjacent to the fee land.

(Id.) In answering, LDG reproduced specific recitals from the parties’ agreement as well as cited

the duty of good faith and fair dealing as the bases prohibiting the development of competing

power generating facility. (Id.). LDG also pointed out that the state lease was invalid under New

Mexico law. (Id.). Otherwise, Interrogatories 7 and 9 referenced specific previous answers. (Id.)

       Defendants’ common refrain is that nothing LDG has provided prohibits the development

of competing geothermal power. For Interrogatory 6, Defendants insist LDG must establish

Defendants relinquished their right to engage in power generation. (Doc. 103). In terms of

Interrogatory 7, Defendants complain “LDG fails to provide a single fact or document that even

alludes to the prohibition of a geothermal electric power production facility that utilizes

geothermal resources that underlie Defendant’s New Mexico State Geothermal Lease.” (Id.). As

for Interrogatory 9, Defendants claim that LDG did not provide the factual basis for the

impermissibility of drilling adjacent geothermal wells or state no such basis exists. (Id.)

       The Court concludes LDG has adequately answered these interrogatories. The factual

bases for LDG’s contentions are easily ascertainable: State law, along with the parties’

agreement, either explicitly, or implicitly by operation of covenant of good faith and fair dealing,

prohibited Defendants from engaging in power use (Interrogatory 6); using an allegedly

ultravires state lease to develop geothermal power (Interrogatory 7); and drilling geothermal

wells (Interrogatory 9). If the cited provisions of the parties’ agreement, or an implied covenant,

do not support a given claim in the amended complaint, the solution is not to compel

information, but to move for dispositive relief.

           3.      Interrogatories Nos. 8, 10, 16

       Interrogatory 8 requested each alleged act of prima facie tort contemplated in paragraph

76 of the amended complaint. (Doc. 92-1). LDG identified eight such acts, but Defendants
                                                                                          Page 8 of 13
complain that LDG impermissibly qualified its answer by stating the acts included but were not

limited to the eight. (Id.; 103). Defendants also insist LDG failed to answer subparts D and E,

which asked for facts showing Defendants intended to cause harm and had knowledge their acts

would cause harm. (Doc. 103). In Interrogatory 10, Defendants sought the basis underlying

paragraph 15’s contention that Defendants interfered with and obstructed the progress of the

power generation project. (Doc. 92-1). Defendants claim LDG is required to, but did not,

identify each provision of the JFOA and federal lease Defendants allegedly violated. (Doc. 103).

Interrogatory 16 asked for the factual basis for LDG’s allegation in paragraph 41 that Defendants

construction of “a power plant on the Fee Land and utilizing geothermal resources underlying an

adjacent State Geothermal Lease outside of the boundary of the Fee Land to generate electricity”

violated state law and the JFOA. (Doc. 92-1). Defendants claim they are “entitled to a specific

answer to each sub-part.” (Doc. 103).

       “Contention interrogatories that systematically track all of the allegations in an opposing

party’s pleadings, and that ask for ‘each and every fact’ and application of law to fact that

supports the party's allegations, are an abuse of the discovery process because they are overly

broad and unduly burdensome.” Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007) (citations

omitted). Interrogatories may not seek the equivalent of a narrative account of the plaintiff’s

case, including every evidentiary fact, details of testimony of supporting witnesses, and the

contents of supporting documents. See Hiskett v. Wal-Mart Stores, Inc., 180 F.R.D. 403, 404 (D.

Kan. 1998). Interrogatories may, however, ask for the material or principal facts that support a

party's contention. Valdez, 240 F.R.D. at 404.




                                                                                          Page 9 of 13
        In the Court’s view LDG provided the principal and material facts of its prima-facie tort

allegation. 2 LDG identified eight acts that principally form its contention and state that these

acts, mostly bid protests, were aimed at frustrating LDG’s efforts to develop geothermal power.

Although Defendants claim that requesting hearings or participating in a protest “to insure that

Plaintiff’s proposed activities were consistent with the applicable laws and regulation is not

intending to cause harm,” (Doc. 103), that argument speaks to the legal viability of LDG’s

theory, not whether LDG provided sufficient information.

        As for Interrogatories 10 and 16, LDG similarly disclosed the material and principal facts

supporting its contentions. LDG’s responses reference answers to Interrogatories 6, 7, and 8.

Answer to Interrogatory 6 recited the provisions of the JFOA LDG says Defendants obstructed.

(Doc. 92-1). Answer to Interrogatory 7 referred to “attempting to pursue a power plant,”

“proposing to use geothermal resources in amounts that foreclose LDG’s intended use of the

geothermal resource” despite Defendants’ contrary promises in the JFOA, and obtaining a state

lease in violation of N.M. Stat. Ann. §19-13-5(b), as acts of obstruction or delay, and bases

prohibiting Defendants’ actions. (Id.). Finally, answer to Interrogatory 8 identified the eight acts

of interference or obstruction, primarily protests Defendants filed with the alleged purpose of

delay. (Id.). To ensure there is no unfair surprise, however, LDG shall supplement its responses

and verify there are no further material and principal facts on which LDG is relying as of the date

of the supplement. In the event there are additional facts, LDG shall supplement accordingly.




2
  The Court recognizes that it has discretion to require LDG to answer each subpart and could conceive of reasons to
require LDG to do so. However, Defendants neither ask the Court to exercise its discretion to do so nor point to the
circumstances in this case that would warrant the Court to do so.
                                                                                                      Page 10 of 13
           4.      Interrogatory 11

       Interrogatory 11 sought the factual basis for LDG’s contention in paragraph 37 of the

amended complaint that Defendants “acquired an improvidently issued New Mexico State

Geothermal Lease GTR-304-1.” (Doc. 92-1). LDG answered by referring to paragraph 37 in its

entirety and alleging the lease was obtained in violation of N.M. Stat. Ann. § 19-13-5(b). (Id.).

Defendants insist they are “entitled to a detailed answered” including, as requested in subparts,

how LDG “intends to establish such facts, or facts, by reference to a particular witness, or

witnesses, or documents.” (Doc. 103).

       Interrogatories may not demand the equivalent of a narrative account of a party’s case,

including every evidentiary fact, details of testimony of supporting witnesses, and the contents of

supporting documents. See Hiskett, 180 F.R.D. at 404. Nonetheless, LDG must provide the

material and principal facts of its contention. Paragraph 37 of the amended complaint does that:

by acquiring a state geothermal lease for less than 640 acres on real property contiguous to the

fee land and federal, Defendants obtained a lease that violated state statute. (Doc. 23). Nothing

prohibits LDG from discharging its burden by referencing a detailed factual allegation from a

pleading and pointing out the legal underpinning of its contention. As above, to ensure there is

no unfair surprise, LDG shall supplement its response and verify there are no further material

and principal facts on which LDG is relying as of the date of the supplement. In the event there

are additional facts, LDG shall supplement accordingly.

           5.      Interrogatories Nos. 12, 14, 17

       Interrogatory 12 asked LDG to identify how Defendants acted in derogation of the

parties’ agreement and federal lease as alleged in paragraph 36 of the amended complaint. (Doc.

92-1). Interrogatory 14 sought paragraph 38’s basis that Defendants are “improperly . . .

attempting to utilize Geothermal Resources through the improvidently granted State Geothermal
                                                                                        Page 11 of 13
Lease, not only in violation of State law, but in violation and breach of the JFOA[.]” (Id.).

Interrogatory 17 requested the factual basis for paragraph 43’s contention that Defendants’ “acts

and omissions have been intended to, and have been designed to, frustrate, and in fact have

frustrated, the purposes of the JFOA and Plaintiff's rights thereunder, and to impede or delay or

defeat implementation of the Project, and are in violation and breach of the JFOA and Defendant

AmeriCulture’s obligations . . . and also owed under the Federal Lease incorporated as if fully

set forth in the JFOA.” (Id.) Each interrogatory included multiple subparts.

       The Court has reviewed LDG’s identical answers to these questions, which purport to

incorporate “all violations of [the parties’ agreement], all actions AmeriCulture has pursued

against LDG, and all actions AmeriCulture has taken to develop a geothermal power plant, and

refers to its responses to all previous Interrogatories, and documents referenced therein.” (Doc.

92-1). The Court agrees that these answers are vague, but more importantly declines to scour all

responses to all previous interrogatories to determine the adequacy of these responses. Cf. Fed.

R. Civ. P. 33(d)(1) (requiring “sufficient detail to enable the interrogating party to locate and

identify [responsive materials] as readily as the responding party could”). LDG need not answer

each subpart but shall supplement to provide the principal and material facts that support each of

these contentions and verify it has done so.

           6.      Interrogatory No. 15

       In Interrogatory 15, Defendants asked for the factual basis supporting LDG’s allegation

in paragraph 77 of the amended complaint that Defendants “made material misrepresentations

concerning the Plaintiffs and the Project to numerous state agencies and other public bodies for

the sole purpose of delaying and subverting the Project solely for the purpose of giving the

Defendants a competitive advantage for the Defendants own intended production of Geothermal

Power in violation of the JFOA.” (Doc. 92-1). This interrogatory included multiple subparts.
                                                                                         Page 12 of 13
LDG answered by referring to its response to Interrogatory 8, which identified eight acts that

Defendants undertook, most of them the filing of protests, to frustrate LDG’s efforts to develop

geothermal power.

         The Court agrees LDG did not adequately answer this interrogatory. While the items

listed in response to Interrogatory 8 may have been the forum in which misrepresentations were

made and may lend some support to LDG’s theory, LDG has not said in material and principal

terms what those misrepresentations were. The Court will not require LDG to answer each

subpart so long as provides the material and principal facts of its contention in Paragraph 77 of

the amended complaint and verifies it has done so.

III.     CONCLUSION

         For the reasons stated above, Defendants’ motion to compel was timely and the Court

may consider the merits thereof. Although LDG’s discovery responses are largely adequate,

LDG must supplement its answers generally and certain responses specifically as explained

above.

         IT IS, THEREFORE, ORDERED that Defendants’ motion to compel (Doc. 92) is

GRANTED in part and DENIED in part.

         IT IS FURTHER ORDERED that LDG supplement its discovery responses as directed

above on or before February 7, 2020.



                                                     ___________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                       Page 13 of 13
